 Fill in this information to identify the case:
 Debtor name Steel City Pops Holding, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alabama Power                                                  Business Debt                                                                                               $2,352.64
 P.O. Box 242
 Birmingham, AL
 35292
 American Express                                                                                                                                                       $122,992.71
 NEED ADDRESS
 Clark Law Firm                                                 Business Debt                                                                                               $1,930.00
 2100 First Avenue
 North, Ste. 600
 Birmingham, AL
 35203
 Coyote                                                         Business Debt                                                                                               $5,170.24
 P.O. Box 742636
 Atlanta, GA 30374
 Johnathan I Veazey                                             Business Debt                                                                                               $1,354.58
 NEED ADDRESS
 Kenneth A. Williams                                            Business Lease                                                                                              $2,400.00
 15670 Highway 42
 Shelby, AL
 35143-7124
 Ko Capital, LLC                                                Business Debt                                                                                             $15,894.26
 126 Mount Vista Ave
 Greenville, SC 29605
 Maynard, Cooper &                                              Business Debt                                                                                               $3,717.00
 Gale, P.C.
 1901 Six Avenue
 North
 240 Regions/Harbert
 Plaza
 Birmingham, AL
 35203-2602
 Noblebank & Trust                                              Business Debt -                                                                                         $111,666.73
 P.O. Box 998                                                   Commercial Loan
 Anniston, AL 36202
 Paula Preston                                                  Business Lease                                                                                              $1,870.00
 15 The Falls Drive
 Birmingham, AL
 35216

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04687-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 13:45:55                                           Desc Main
                                                                       Document      Page 1 of 3
 Debtor    Steel City Pops Holding, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Petra RMS                                                      Business Debt                                                                                             $51,311.00
 2140 11th Avenue
 South, Ste. 400
 Birmingham, AL
 35205
 Redmont Advisory                                               Business Debt                                                                                             $14,553.70
 Group, LLC
 820 Shades Creek
 Parkway, Ste. 1200
 Birmingham, AL
 35209
 Redmont Private                                                Business Debt                                                                                             $29,574.00
 Debt Fund III
 820 Shades Creek
 Parkway, Ste. 1200
 Birmingham, AL
 35209
 Schaum Shieh                                                   Business Debt                                                                                             $30,376.58
 Architecture
 Corporation
 4916 Kelvin Drive,
 Ste. 12
 Houston, TX 77005
 Selective Insurance                                            Business Debt                                                                                               $1,479.00
 P.O. Box 782747
 Philadelphia, PA
 19178-2747
 ServisFirst Bank                                                                                                   $175,254.61                        $0.00            $175,254.61
 c/o Brian Walding,
 Esq.
 2227 1st Avenue
 South, #100
 Birmingham, AL
 35233
 Sirote & Permutt,                                              Business Debt                                                                                             $56,515.68
 P.C.
 2311 Highland
 Avenue South
 Birmingham, AL
 35205
 Stone Avant &                                                  Business Debt                                                                                             $12,946.28
 Daniels, P.C.
 1801 Oxmoor Road,
 Ste. 200
 Birmingham, AL
 35209
 Travelers                                                      Business Debt                                                                                             $19,077.40
 P.O. Box 660317
 Dallas, TX
 75266-0317




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04687-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 13:45:55                                           Desc Main
                                                                       Document      Page 2 of 3
 Debtor    Steel City Pops Holding, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Warren Averett, LLC                                            Business Debt                                                                                             $26,241.09
 2500 Acton Road
 Birmingham, AL
 35243




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04687-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 13:45:55                                           Desc Main
                                                                       Document      Page 3 of 3
